IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


T.P.B.,                                      :   No. 75 MAP 2021
                                             :
                    Appellant                :   Appeal from the Order of the
                                             :   Commonwealth Court at No. 339
                                             :   MD 2018 dated September 13,
             v.                              :   2021.
                                             :
                                             :
PENNSYLVANIA STATE POLICE,                   :
MEGAN'S LAW SECTION,                         :
                                             :
                    Appellee                 :


                                      ORDER


PER CURIAM                                                DECIDED: May 17, 2022
      AND NOW, this 17th day of May, 2022, the order of the Commonwealth Court is

AFFIRMED. Appellant’s “Application for Oral Argument,” “Application for Relief” and

“Appellant’s Application to Quash Under R.A.P. 1972(7)” are DENIED.